                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

MICHAEL VALENTINE GARDNER                                                                PLAINTIFF
ADC #175884

v.                                CASE NO: 3:21CV00060-JM-JJV

JOE PAGE, III, et al.                                                                DEFENDANTS


                                                ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. Mr. Gardner filed an Amended Complaint which

the Court will consider as an objection to this recommended disposition. However, Mr. Gardner’s

Amended Complaint does not rehabilitate his claims. Plaintiff merely attached copies of his

disciplinary, grievances, appeal and the denial of his appeal by the ADC.

        After carefully considering Mr. Gardner’s timely filed objections and making a de novo

review of the record, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.         Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

        2.         Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).1




1
  Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or
more prior occasions, while incarcerated or detained in any facility, brought an action or appeal
in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or
       3.      Plaintiff’s Motion to Amend his Complaint (Doc. No. 9) is DENIED as futile.

       4.      Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 11) is GRANTED.

       5.      Plaintiff’s Motions to Subpoena Data Records (Doc. Nos. 10 and 12) are MOOT.

       6.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 24th day of May, 2021.




                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE




fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.”
                                                2
